Citation Nr: 9928864	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  94-31 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a low back disorder 
based on VA surgery in August 1990.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from February 1945 to 
May 1945, July 1945 to June 1947 and from September 1947 to 
March 1949.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from May 1991 and July 1995 rating 
actions of a Department of Veterans Affairs (VA) regional 
office (RO).  The May 1991 RO rating decision denied the 
veteran's claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a low back disorder 
based on VA surgery in August 1990.  The July 1995 RO rating 
decision denied the veteran's claim for compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
pyelonephritis based on VA surgery during hospitalization 
from February to March 1992.

In November 1991, in another case, the United States Court of 
Veterans Appeals (Court) invalidated 38 C.F.R. § 3.358(c)(3) 
(1991), part of the regulation applicable to cases involving 
claims under 38 U.S.C.A. § 1151. Gardner v. Derwinski, 1 
Vet.App. 584 (1991). The Court's decision was affirmed by the 
United States Court of Appeals for the Federal Circuit 
(Gardner v. Brown, 5 F. 3rd 1456 (Fed. Cir. 1993)) and then 
by the United States Supreme Court (Brown v. Gardner, 115 
S.Ct. 552 (1994)).

Thereafter the Secretary of the VA sought an opinion from the 
Attorney General of the United States as to the full extent 
to which benefits were authorized under the decision of the 
United States Supreme Court. On March 16, 1995, amended 
regulations were published deleting the fault or accident 
requirement of 38 C.F.R. § 3.358(c)(3), in order to conform 
the regulation to the decision of the United States Supreme 
Court.

As regards the appeal in this case, the claims folder was 
retained by the RO following certification for appeal in 
January 1992, pursuant to the VA wide stay of consideration 
of all decisions affected by the Gardner decision.  After the 
stay was lifted, the case was processed by the RO under the 
amended regulation and sent to the Board for appellate 
consideration.

The case was remanded by the Board in June 1997 for 
evidentiary development. Some of the requested development 
was accomplished, and the case was returned to the Board for 
further appellate consideration.

The Board issued a decision in March 1999 denying the issue 
of entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for pyelonephritis based on 
VA surgery during hospitalization from February to March 
1992.  In addition, the Board remanded for further 
development of the evidence regarding the issue of section 
1151 benefits for a low back disorder.  The development 
requested on remand was completed, and the case was returned 
to the Board for continuation of appellate review.


FINDINGS OF FACT

1.  The veteran had degenerative changes of the lumbosacral 
spine which preexisted VA hospitalization from August 10, 
1990 to August 16, 1990.

2.  He underwent a transurethral resection of the prostate 
under spinal anesthesia during the August 1990 VA 
hospitalization.

3.  Currently, the veteran has diffuse degenerative disc 
disease, which is unrelated to the administration of spinal 
anesthesia during the August 1990 VA hospitalization.

4.  A preexisting low back disorder underwent no increase in 
severity based on VA surgery performed in August 1990.  



CONCLUSION OF LAW

The requirements for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for a low back disorder as a 
result of VA surgery in August 1990 have not been met.  
38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. § 3.358 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran contends that the needle inserted in his lower 
spine area in order to administer anesthesia during an August 
1990 surgery at a VA facility was initially inserted in the 
wrong place and has resulted in problems with his right leg.  
He claims that he has had to use a cane since this surgery.  
He testified at his November 1991 hearing at the RO that he 
now had numbness, pain and cramping in his groin and right 
leg due to the needle being inserted in the wrong place 
during surgery at a Department of Veterans Affairs Medical 
Center (VAMC) in August 1990.

The current medical record shows that the veteran has had 
complaints of a back disorder since 1958, when he was 
hospitalized at a VA facility from June to July 1958.  At 
that time, he stated that he had pain in his low back and 
both legs.  He related that he had been thrown from a horse 
in 1949.  (The medical record does not show that he had 
complaints or any other indicia of a back disorder earlier 
than 1958.)  The diagnosis was herniated nucleus pulposus 
(HNP) of the lumbar area.  He was hospitalized at a VA 
facility from October to December 1959.  A complete myelogram 
found no "definite" defects.  Spina bifida was present and 
the diagnosis was lumbosacral instability, indicated to be 
due to spina bifida.

A VA examination of the veteran in January 1968 included a 
diagnosis of chronic low back instability secondary to 
sacralization of L5 and spina bifida.  Lumbosacral 
instability was also diagnosed at a VA examination of the 
veteran in July 1973.  The diagnosis was chronic low back 
syndrome and degenerative arthritis of the lumbosacral spine 
at a VA examination of the veteran in June 1983.

The veteran underwent a bladder neck incision with 
transurethral resection and biopsy of the prostate in August 
1990 at a VAMC.  A spinal anesthesia was used.  The operative 
report and the medical record report do not show that the 
needle used to administer the spinal anesthetic was inserted 
improperly at any time.

At the time of the June 1997 Board remand, there was an 
opinion from a VA physician recorded in a VA outpatient 
treatment record in July 1991.  The VA physician indicated 
that the veteran has a damaged nerve root at L4 which may be 
due to a "spinal" in "Sept '90."  The case was remanded, in 
part, to obtain and review the complete original medical 
records pertaining to the veteran's hospitalization at the 
VAMC in August 1990, and a VA medical opinion following 
review of the entire claims folder.

The Board's June 1997 remand sought VA medical records, 
inpatient and outpatient, pertaining to the veteran's 
treatment from the date of his hospital admission in August 
1990 through the current time.  On remand, the RO obtained 
copies of VA outpatient records through March 1998.  However, 
the complete hospital clinical records pertaining to the 
veteran's treatment by VA in August 1990 were not obtained.  

A neurological examination was performed in July 1998, 
pursuant to the Board's request for medical opinion in its 
June 1997 remand.  On examination, the veteran complained of 
numbness along the medial edge of his right thigh and 
cramping of the lateral aspect of the right thigh.  He 
indicated that he uses a cane due to instability in the right 
leg.  Motor examination of the right knee revealed extension 
strength of 3/5 and flexion strength of 3+/5, as compared 
with left knee extension strength of 4/5 and flexion strength 
of 4/5.  Dorsiflexion of the right foot strength was 3/5 and 
plantar flexion was 3+/5; the left foot showed dorsiflexion 
strength of 4-/5 and extension of 4+/5.  Deep tendon reflexes 
were +1 bilaterally and equal.  The toes were equivocal and 
straight leg raising was negative.  The numbness described by 
the veteran was fairly reproducible along the lateral aspect 
of the right calf and right foot. There was no difference 
between sharp and dull sensation.  There was no loss of 
sensation noticed over the right thigh as described by the 
veteran.  The VA examiner reviewed the claims folder.  She 
commented that the locations of numbness described by the 
veteran were supplied by the L4-S1 (common peroneal nerve) 
nerve roots and the L2-4 nerve roots (femoral nerve).  The VA 
physician stated that the veteran's examination and 
symptomatology are consistent with an L4 injury involving the 
underlying nerve root.  She further noted, however, that it 
is unusual to see motor or sensory deficit when a single 
nerve root is damaged because of the overlap of the adjacent 
roots.  The VA physician next stated that it can be 
determined that it is at least as likely as not that the 
weakness, instability, and numbness described by the veteran 
is secondary to nerve root injury secondary to the spinal 
needle or because of the degenerative back disease with 
predominant right-sided involvement.  

Having reviewed the report of the July 1998 neurological 
examination, the Board determined that it was unresponsive to 
the question posed in the June 1997 remand order.  Further, 
the Board found that examination report was contradictory in 
nature.  Accordingly, the Board again remanded the case in 
March 1999.  On remand, the RO obtained original hospital 
clinical records of the veteran's treatment at a VA medical 
facility from August 10, 1990 to August 16, 1990.  These 
records have been associated with the claims file.  Also 
associated with the record was the report of a VA 
neurological examination performed in May 1999.  The 
examiner, who prepared the report, stated that the claims 
file had been reviewed thoroughly.

On VA neurological examination in May 1999, the veteran 
reported that he had experienced low back pain for many 
years.  According to history, in August 1990, the veteran 
underwent a transurethral resection of the prostate under 
spinal anesthesia.  At that time, he noted intense pain on 
the right side that radiated down the right leg, laterally.  
As the needle was pulled out, his pain subsided; then the 
needle was reinserted and the anesthesia was completed.  When 
the anesthesia wore off, he had a recurrence of back pain, as 
well as cramping of the anterior thigh.  He also had some 
weakness and numbness of the right leg, although he could not 
specifically identify which part of the leg was weak or numb.  
He denied foot drop.  Low back pain and right lower extremity 
symptoms had become progressively worse over the years.  He 
denied numbness or weakness of the left leg.  Currently, his 
primary complaint was that he had back pain that radiated 
down the right leg.  

Clinical inspection of the back revealed point tenderness 
diffusely in the lumbar paraspinal muscles on both sides.  
The straight leg raise test was negative.  The reverse 
straight leg raise test was positive at only 15 degrees.  
Motor strength on the left side was full in the lower 
extremities proximally and distally.  On the right, hip 
flexion was 4+/5; abduction was 5/5.  Knee extension was 
4+5/5.  Foot dorsiflexion on the right was 5/5; plantar 
flexion was 5/5; also noted was very mild eversion weakness 
of 5-.  Sensory examination revealed decreased fine touch and 
pinprick sensation in the medial and lateral leg, below the 
knee.  Sensation to pinprick was also decreased in the medial 
aspect of the right leg and foot.  Reflexes were decreased in 
the right knee to 1+; the left knee was 2+; ankle jerk 
reflexes were slightly brisk at 3+.  Babinski was not 
elicited.  X-ray examination of the lumbosacral spine was 
interpreted as showing post-operative changes with diffuse 
degenerative disc disease.  

The examiner's impression follows.  The veteran's history is 
suggestive of L4 nerve root irritation at the time of spinal 
anesthesia; however, nerve damage generally resolves in about 
six months.  However, the veteran has continued to have back 
pain and cramping in the anterior thigh, in particular, upon 
walking.  Examination and history are most consistent with 
neurogenic claudication, secondary to canal stenosis in the 
lumbosacral spine.  This is a degenerative condition that 
occurs with age and over time.  The canal through which the 
spinal cord passes becomes very tight and multiple nerve 
roots are irritated.  This was also documented in the nerve 
conduction study in October 1990 that showed multiple nerve 
root irritation with multiple muscles that were irritated.  
The result of the October 1990 nerve conduction study 
contradicts the proposition that a single nerve, such as L4, 
was damaged by a needle during spinal anesthesia. 

The physician believed that the primary problem is canal 
stenosis with secondary neurogenic claudication.  The upper 
lumbar nerve roots are the most likely irritated, including 
L3-L4, a determination based on decreased reflex at the right 
knee.  However, it is very difficult, at the current time, to 
assess exactly which nerve root was irritated more at the 
time of the spinal anesthesia.  The physician concluded by 
stating that the veteran's current low back disorder is not 
secondary to the spinal anesthesia and/or damage to the 
nerve, in particular, to the right L4, from a spinal needle.

II.  Legal Analysis

The Board notes that the appellant's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
appellant is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a) (West 1991).  

In Gardner v. Derwinski, 1 Vet.App. 584 (1991), the Court 
invalidated 38 C.F.R. § 3.358(c)(3), on the grounds that that 
section of the regulation, which included an element of 
fault, did not properly implement the statute.  The 
provisions of 38 C.F.R. § 3.358, excluding section (c)(3), 
remained valid.  See Brown v. Gardner, 115 S. Ct. 552, 556 
n.3 (1994).  In pertinent part, 38 U.S.C.A. § 1151 provides 
that where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or death, 
compensation shall be awarded in the same manner as if such 
disability or death were service-connected.

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part, that in determining if 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
for the continuance or natural progress of disease or 
injuries for which the hospitalization, etc., was authorized.  
In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of hospitalization, 
medical or surgical treatment, it will be necessary to show 
that the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith.  38 C.F.R. 
§ 3.358 (b), (c) (1).  38 C.F.R. § 3.358 (c)(3) (1998) now 
provides that compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative. "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.

It is contended, in essence, that the veteran now has a 
disorder of the lumbosacral spine, with involvement of the 
right leg, resulting from the improper insertion of a needle 
to deliver a spinal anesthesia during VA surgery performed in 
August 1990.  At the outset, the Board notes that the amended 
regulation, which is based on the above-cited judicial 
decisions, does not require negligence, fault or accident as 
a prerequisite to the grant of compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151.  However, governing 
criteria which remain applicable to the disposition of this 
appeal still require an evidentiary showing that the veteran 
has additional disability resulting from VA treatment.

Here, there is ample documentation in the record that the 
appellant had degenerative changes involving the lumbosacral 
spine before he underwent the spinal anesthesia in connection 
with prostate surgery.  The question, then, is whether the 
preexisting low back disorder underwent an increase in 
severity because of the administration of spinal anesthesia.  

The Board has taken careful note of a notation from a VA 
physician, who examined the veteran at an outpatient clinic 
in July 1991.  The physician's notation suggests that the 
veteran had a damaged nerve root at L4 which might be due to 
spinal anesthesia administered by VA in "Sept. '90."  There 
is no indication from the outpatient treatment entry that the 
examiner's assessment was based on a review of the veteran's 
medical history.  It almost certainly was not, a conclusion 
which can be drawn from the examiner's remark that the spinal 
anesthesia had been administered in September 1990; in fact, 
it is documented in the record that the procedure was 
performed in August 1990.  It appears, then, that the 
examiner's assessment may have relied largely on the 
appellant's history.  Further, the physician did not 
explicitly determine the existence of a causal relationship 
between VA surgery and the veteran's low back disorder; 
rather, the physician's notation relating the administration 
of spinal anesthesia to damage to the L4 spinal nerve root 
was preceded by a "?"-the choice of a question mark 
suggests, at best, a tentative endorsement of such a 
relationship.

In addition to the July 1991 VA outpatient record, the Board 
has also carefully considered the report of a July 1998 VA 
neurological examination.  The Board finds the physician's 
comments ambiguous regarding a relationship between the 
veteran's claimed spinal nerve root injury and the current 
degenerative changes of the lumbosacral spine.  Indeed, the 
opinion was sufficiently ambiguous that the Board determined 
that it was unresponsive to questions about the etiology of 
the veteran's current low back disorder.  

In view of the tentative nature of the notation in the July 
1991 outpatient report and of the unresponsive opinion 
provided in July 1998 by a VA neurological examiner, the 
Board sought further development of the question of a 
potential relationship between VA's administration of spinal 
anesthesia during surgery in August 1990 and the veteran's 
current degenerative changes of the lumbosacral spine.  A VA 
neurologist, who verified having reviewed the claims folder, 
specifically ruled out a causal relationship between spinal 
anesthesia and the veteran's current low back disorder.  
Furthermore, implicit in the physician's observations is that 
VA surgery did not produce any increase in severity of the 
degenerative changes of the lumbosacral spine, already 
present, when surgery was performed in August 1990.  

For the reasons discussed above, the Board determines that 
greater probative value attaches to the May 1999 medical 
opinion than to the July 1991 or the July 1998 medical 
opinions.  The Board concludes that the August 1990 VA 
surgery, and particularly, the administration of spinal 
anesthesia, did not aggravate the veteran's preexisting low 
back disorder.  Accordingly, the claim for section 1151 
benefits for a low back disorder based on VA surgery in 
August 1990 is not warranted.  There is not an approximate 
balance of positive and negative evidence regarding the issue 
on appeal, so as to warrant application of the doctrine of 
benefit of doubt.  38 U.S.C.A. § 5107(b) (West 1991).


ORDER

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for a low back disorder based on VA 
surgery in August 1990 are denied.



		
	BRUCEE. HYMAN
	Member, Board of Veterans' Appeals

 

